O PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                          FILED IN THE
                                                                                                U.S. DISTRICT COURT
                                                                                          EASTERN DISTRICT OF WASHINGTON
                                                             for
                                            Eastern District of Washington                 May 03, 2019
                                                                                               SEAN F. MCAVOY, CLERK



U.S.A. vs.                       Ford, Fawn S.                           Docket No.         0980 2:19CR00034-TOR-3


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Corey M. McCain, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Fawn S. Ford, who was placed under pretrial release supervision by the Honorable Chief U.S. District Judge
Thomas O. Rice sitting in the court at Spokane, Washington, on the 17th day of April 2019, under the following conditions:

Standard Condition # 14: Defendant shall avoid all contact, direct or indirect, with known felons and co-defendants.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #2: Fawn Ford is alleged to have associated with Cruz Mejia, a convicted felon, on or about April 29, 2019.

On April 19, 2019, the undersigned officer reviewed the conditions of pretrial release supervision with Ms. Ford. Ms. Ford
acknowledged an understanding of the conditions, which included condition number 14.

On May 2, 2019, the undersigned officer received a phone call from a detective with Spokane Tribal police. The detective
advised the undersigned officer that Mr. Mejia visited Ms. Ford at her residence on or about April 29, 2019. It was reported
that Ms. Ford’s father arrived home, observed Mr. Mejia at his residence and he was asked to depart the residence.
According to the detective, Mr. Mejia is a convicted felon, is considered violent, and currently has a Washington State
Department of Corrections warrant. Mr. Mejia’s last felony was for second degree assault.

     PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH VIOLATION(S)
                          PREVIOUSLY REPORTED TO THE COURT

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       May 3, 2019
                                                                   by     s/Corey M. McCain
                                                                          Corey M. McCain
                                                                          U.S. Pretrial Services Officer
    PS-8
    Re: Ford, Fawn S.
    May 3, 2019
    Page 2

THE COURT ORDERS

[   ]      No Action
[   ]      The Issuance of a Warrant
[   ]      The Issuance of a Summons
[   ]      The incorporation of the violation(s) contained in this
           petition with the other violations pending before the
           Court.
[ ]        Defendant to appear before the Judge assigned to the case.
[ ]        Defendant to appear before the Magistrate Judge.
[ ]        Other


                                                                        Signature of Judicial Officer
                                                                               May 3, 2019
                                                                        Date
